885 A.2d 982 (2005)
Gary and Marie E. GOODMAN, Individually and on Behalf of all Others Similarly Situated, Appellants,
v.
PPG INDUSTRIES, INC., Appellee.
Supreme Court of Pennsylvania.
Argued September 12, 2005.
Decided November 23, 2005.
Steven Alan Schwartz, for Gary and Marie Goodman, Individually and on behalf of all others similarly situated.
Michael Joseph Sweeney, James Robert Miller, Pittsburgh, got PPG Industries, Inc.
David R. Fine, Robert L. Byer, for Pennsylvania Manufacturers Association.


*983 ORDER

PER CURIAM.
AND NOW, this 23rd day of November, 2005, the Order of the Superior Court is hereby AFFIRMED.